          Case 8:21-cr-00028-GJH Document 17 Filed 03/08/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                      GREENBELT


UNITED STATES OF AMERICA                      )
     PLAINTIFF                                )
v.                                            )       Case Number: 8:21-cr-00028-GJH-1
                                              )
ADEBOWALE OJO                                 )
    DEFENDANT                                 )
                                              )

 MOTION FOR REVIEW OF DETENTION ORDER, REQUEST FOR HEARING, AND
                        BRIEF IN SUPPORT

        Adebowale Ojo, by and through counsel, Justin Eisele, and for his motion states the

following:

   I.        Motion

   1. On February 24, 2021, Mr. Ojo appeared in court and a detention hearing was held in

        front of the Honorable Judge Day. Judge Day ordered Mr. Day detained. He found that

        he was not a risk of flight, but that he was, by clear and convincing, a danger to the

        community.

   2. A detention order may be reviewed by the court of original jurisdiction upon a motion for

        revocation or amendment of the order. 18 U.S.C. § 3145 (b). When the district court acts

        on a motion to revoke or amend a magistrate’s pretrial detention order, the district court

        acts de novo and must determine on its own whether detention is proper.

   3. Mr. Ojo is not a violent man and has no convictions for violence.

   4. Mr. Ojo has a third-party custodian that has been screened by pretrial services.




                                                  1
           Case 8:21-cr-00028-GJH Document 17 Filed 03/08/21 Page 2 of 3



   5. Mr. Ojo came to the US as a young child. He was adopted by his uncle and the proposed

         third-party custodian, Dele, grew up with him.

   6. In addition to regular release, Mr. Ojo is requesting temporary release under 18 U.S.C. §

         3142(i). The current and uncontrollable outbreaks of COVID-19 at CDF, and at other

         jails and prisons, is an extraordinary and compelling reason to release Mr. Ojo at least

         temporarily.

   7. Mr. Ojo has had breathing issues in the past. However, because Mr. Ojo is largely

         unavailable to client, counsel is filing a concurrent motion for medical records from the

         USMS. The records are critical to support any argument based on Mr. Ojo’s health

         conditions.

   8. Mr. Ojo, pursuant to the above stated statutory authority, requests a prompt hearing in

         this matter and a review by the District Court.

   II.      Brief

            a. Bail Reform Act of 1984

         The Bail Reform Act empowers this Court to use its broad authority and judicial powers

to fashion terms and conditions of release in cases such as this from a wide array of options. See

18 U.S.C. §3142. The Act contemplates release in every case where the Court can “reasonably

assure” that the defendant will appear at subsequent hearings and will not pose a danger to the

community. See 18 U.S.C. §3142(b). There are terms and conditions of release that can be

fashioned to reasonably assure attendance at court proceedings and the safety of the community

that apply to this case and support the request that reasonable conditions of release be set by this

Court. The minimal criminal history, his community ties, and his years long ties to the area all

weigh heavily in favor of release.


                                                  2
          Case 8:21-cr-00028-GJH Document 17 Filed 03/08/21 Page 3 of 3



       The road map to be followed for the Bail Reform Act is straight and clear. Persons

charged with federal criminal laws shall be released pending trial on personal recognizance,

execution of an unsecured appearance bond, or a condition or combination of conditions. 18

U.S.C. § 31 42(e)(1)(emphasis added). The default answer to the question of bail is release. The

court is only to consider detention in one of two scenarios: when the safety a person or the

community is in danger if the person is released or release will not reasonably assure the

appearance of the person. 18 U.S.C. § 3142 (b)

       The most fundamental guarantee in this case is that Mr. Ojo is presumed innocent. That

presumption cannot be ignored or glossed over. This Court must conduct a de novo review and

determination.

       WHEREFORE, Mr. Ojo requests that his motion be granted, he be allowed to supplement

his motion after receiving medical records from the USMS, that a hearing be held, and for all

other just and appropriate relief.


                                             Respectfully submitted,

                                             /s/ Justin Eisele
                                             Justin Eisele
                                             PO BOX 1127
                                             Rockville, MD 20850
                                             PH: 301.513.7832 FX: 443.588.0400
                                             justin.eisele@seddiqlaw.com




                                                 3
